DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant’s election with traverse of Group II in the reply filed on 20 May 2021 is acknowledged. Applicant’s traversal, requesting that claims 32-34 be examined with claims 15-31 as part of Group II, is accepted in view of the amendments to claims 32 and 34. As a result, claims 15-34 are currently pending.
Specification
The disclosure is objected to because of the following informalities: Element 10 is referred to as both "sample compartments 10" and "channel 10" throughout the specification. For clarity, it is recommended that one of these terms is chosen and used consistently throughout the specification. Similarly, element 19 is referred to as both "drum 19" and "wheel 19" throughout the specification. For clarity, it is recommended that one of these terms is chosen and used consistently throughout the specification.  
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 29 is objected to because of the following informalities:  "by means of spring-biased arm" should be "by means of a spring-biased arm".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-31 and 33 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation “adapted to support a biopsy needle relative to a housing of the tissue collection device in a fixed position in a transverse direction of the biopsy needle”. It is unclear what is meant by this limitation; at present the phrase “in a fixed position” may apply to either the housing of the device or to the biopsy needle. The limitation is presently interpreted to refer to the biopsy needle being held in a fixed position relative to the housing of the device, with the support being arranged in a transverse direction of the needle. It is recommended that the limitation be amended to “adapted to support a biopsy needle in a fixed position relative to a housing of the tissue collection device in a transverse direction of the biopsy needle” or similar.
Claim 17 recites the limitation “at least one sample compartment having the form of a channel in which the carrier medium is arranged”. There is insufficient clarity in this limitation; at present it is not clear whether there is at least one sample compartment, such that a plurality of sample compartments all having the form of a channel may be present, or if there are multiple sample compartments, at least one of which must have the form of a channel. At present, the limitation is interpreted to refer to one or more sample compartments which must all have the form of a channel in which the carrier medium is arranged.
Claim 22 recites the limitation "the bulging configuration" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitations “the sample compartments” in line 2 of the claim, "the periphery" in line 3 of the claim and "the distance" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Regarding the limitation “the sample compartments”, this limitation implies that there must be at least two sample compartments, while the antecedent basis of claim 17 refers to a possibility of one sample compartment. It is recommended that claim 17 be amended to use the limitation “at least two compartments” in line 2 of the claim in order to overcome this clarity issue. 
Claim 2 recites the limitation "the drum" in line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the " in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 30 recites the limitation "the position" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 33 recites the limitation "the " in line 3 of the claim and “the target tissue” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 24-31 are additionally rejected under 35 U.S.C. 112(b) for their dependence on claims 16 and 17, which have been rejected as being indefinite.

Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15-20 and 32-33 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pasternak (U.S. 20160242748 A1).
Regarding claim 15, Pasternak teaches a tissue collection device (Tissue handling device 50, Figs. 3A-3F) for collection of one or more tissue samples (Paragraph 0106—sample sheet is further sterile if obtaining several samples from the same organ) from a biopsy needle (Needle 10 and mandrel 12, Figs. 1A-1D) or biopsy device (Biopsy gun 78, Figs. 3C-3E), the tissue collection device including a tissue sample positioning arrangement (Base 52, gun house 54, needle bed 58, Figs. 3A-3F) adapted to receive and/or support a biopsy needle or biopsy device holding a tissue sample (Paragraph 0095—Biopsy gun is secured inside gun house…biopsy needle may thereby be positioned in place, supported by needle bed), the tissue collection device including a carrier medium adapted to adhere here to a tissue sample (Paragraph 0106—sample sheet may adhere to a biological tissue upon manually pressing on or forming contact between the biological tissue and the sample sheet; Sample sheet 146/300, Fig. 6C/Fig. 11A), the tissue collection device being adapted to perform a tissue collection operation by relative movement between the carrier medium and the biopsy needle or biopsy device by firstly bringing the carrier medium into physical contact with a tissue sample held by a sample part of the biopsy needle or biopsy device ((Paragraph 0106—sample sheet may adhere to a biological tissue upon manually pressing on or forming contact between the biological tissue and the sample sheet; Paragraph 0108—for attaching a sample tissue to the sample sheet, the lever with a cassette and a sample sheet inside is lowered onto the needle notch; Fig 6a-c), and by secondly bringing the carrier medium away from the sample part of the biopsy needle or biopsy device (Paragraph 0106—the biopsy needle may touch the sample sheet, and then be inserted again to the live organ to take a next sample, i.e. the needle is brought away from the sample sheet, leaving the sample behind; Paragraph 0114-0115—lever is lowered, pressing sample sheet to the sample tissue on the needle and attaching the sample tissue to the sample sheet…lever is lifted and the cassette holder is optionally moved to the second position).
Regarding claim 16, Pasternak teaches a tissue collection device according to claim 15, wherein the tissue sample positioning arrangement is adapted to support a biopsy needle relative to a housing of the tissue collection device in a fixed position in a transverse direction of the biopsy needle (Paragraph 0097—biopsy needle is aligned between shoulders of the needle bed so that the biopsy needle is aligned horizontally), and wherein the tissue collection device is adapted to perform the tissue collection operation by movement of the carrier medium in a transverse direction of the biopsy needle (Paragraph 0099—cassette holder is movable in a direction perpendicular to the long dimension of biopsy needle …configured to move between two well-defined positions for collecting tissues from biopsy needle; Paragraph 0108—sample sheet inside cassette touching mandrel 12; Figs. 6B and 6C).
Regarding claim 17, Pasternak teaches a tissue collection device according to claim 15, wherein the tissue collection device includes a sample storage with at least one sample compartment (Cassette 140, Fig. 5) having the form of a channel in which the carrier medium is arranged (Shallow depression 148 for accepting sample sheet 146, Fig. 5).
Regarding claim 18, Pasternak teaches a tissue collection device according to claim 17, wherein the carrier medium, in the form of a sheet material (Paragraph 0105—sample sheet is a substantially rectangular film), covers a bottom and two opposed sides of the channel forming the at least one sample compartment (Sample sheet 46 is folded two have two rims between cassette base 142 and cassette cover 144 with a bottom part in between the rims, Figs. 6B and 6C).
Regarding claim 19, Pasternak teaches a tissue collection device according to claim 18, wherein the carrier medium arranged in the channel is formed as a single piece which has been folded to form a bottom part connecting two opposed side parts (Paragraph 0105—sample sheet is a substantially rectangular film folded in two rims), whereby the bottom part of the carrier medium covers the bottom of the channel and the respective side parts of the carrier medium cover the corresponding opposed sides of the channel (Sample sheet 46 is folded two have two rims between cassette base 142 and cassette cover 144, and a bottom part parallel to mandrel 12, Figs. 6B and 6C).
Regarding claim 20, Pasternak teaches a tissue collection device according to claim 18, wherein free edges of the respective side parts of the carrier medium are held in place in the channel by respective protrusions arranged at either side of the channel (Paragraph 0102—cassette base uses protrusions to attach to the cassette cover, which holds the sample sheet in place; Figs. 6B and 6C).
Regarding claim 32, Pasternak teaches a biopsy device comprising a tissue collection device according to claim 15 (Tissue handling device 50, Biopsy gun 78 in gun house 54, Figs. 3C-3E).
Regarding claim 33, Pasternak teaches a biopsy device according to claim 32, wherein the tissue collection device collects one or more tissue samples from a biopsy needle of the biopsy device (Paragraph 0106—the biopsy needle may touch the sample sheet, and then be inserted again to the live organ to take a next sample) and saves the tissue samples within the biopsy device until the desired number of tissue samples are obtained from the target tissue (Paragraph 0130—three tissue samples may be adhered to the sample sheet in a pattern; Paragraph 0116—cassette is removed from the holder, opened, and the sample sheet carrying sample tissues is removed).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-24 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pasternak in view of Andreasen (WO 2007112751 A2).
Regarding claim 23, Pasternak teaches a tissue collection device according to claim 17. However, Pasternak does not teach wherein the sample storage is configured as a drum, in which the sample compartments are arranged along the periphery of the drum, and wherein the drum is arranged to be rotated a number of angular steps corresponding to the distance between two neighbouring sample compartments. Andreasen teaches a tissue collection device according to claim 17, wherein the sample storage is configured as a drum (elongate sample tissue cassette/rotatable drum 104, Fig. 7), in which the sample compartments are arranged along the periphery of the drum (Page 6, lines 9-10—a plurality of cavities arranged along its circumference), and wherein the drum is arranged to be rotated a number of angular steps (Page 11, lines 27-28—stepwise rotatable about a central axis) corresponding to the distance between two neighbouring sample compartments (Page 3, lines 5-7—drum is rotatable relative to the sample-receiving device in such a way that different tissue samples harvested at different times can be accommodated in separate tissue-retaining cavities). It would have been obvious to one having ordinary skill in the art at the time of filing to modify the tissue collection device of Pasternak with the drum-style cassette of Andreasen in order to predictably improve the ability of the device to take multiple samples from different locations or at different times without compromising the integrity of a sample, by providing a separate compartment for each sample.
Regarding claim 24, Pasternak teaches a tissue collection device according to claim 16. Pasternak additionally teaches wherein the tissue collection device is adapted to perform a tissue collection operation by displacement of a tissue cassette relative to the housing in the direction of the biopsy needle and back again Paragraph 0108—for attaching a sample tissue to the sample sheet, the lever with a cassette and a sample sheet inside is lowered onto the needle notch; Figs. 6A-C) when the cassette has been rotated or otherwise moved (Paragraph 0099—Cassette holder is configured to move manually, e.g. by pressing with fingers, between two well-defined positions, for collecting two tissues from biopsy needle, one tissue in each well-defined position). However, Pasternak does not teach that the tissue cassette is a drum or that the drum is displaced when it has been rotated one or more angular steps. Andreasen teaches a tissue collection cassette comprising a drum with multiple sample compartments (Page 6, lines 9-10—a plurality of cavities arranged along its circumference) which rotates in angular steps (Page 11, lines 27-28—stepwise rotatable about a central axis) and which is displaced from a needle and sample receiving device as samples are received (Page 8, lines 30-33—there is preferably provided at least one firing mechanism for causing the needle and sample receiving device to be longitudinally displaced in a distal direction). It would have been obvious to one having ordinary skill in the art at the time of filing to modify the tissue collection device of Pasternak with the drum-style cassette and firing mechanism of Andreasen in order to predictably improve the ability of the device to take multiple samples from different locations or at different times without compromising the integrity of a sample, by providing a separate compartment for each sample and a mechanism to ensure that each sample is received in a separate compartment.
Regarding claim 34, Pasternak teaches a biopsy device according to claim 32. However, Pasternak does not teach wherein the biopsy device has a biopsy needle including an outer cutting needle and an inner needle with a tissue compartment for the tissue sample, wherein the outer cutting needle surrounds the inner needle and is arranged slidingly along the inner needle, wherein the outer cutting needle has a cutting end and a sample opening or sample end at a distance from the cutting end, wherein the inner needle is slidable so that the tissue compartment is displaceable form the cutting end of the outer cutting needle to the sample opening or sample end of the outer cutting needle, and wherein the tissue collection device is arranged at the sample opening or sample end of the outer cutting needle. Andreasen teaches wherein the biopsy device has a biopsy needle including an outer cutting needle (Cutting cannula 110, Fig. 4) and an inner needle with a tissue compartment for the tissue sample (Tissue-receiving container 108, Fig. 4), wherein the outer cutting needle surrounds the inner needle and is arranged slidingly along the inner needle (Page 10, lines 9-11—tissue-receiving container is movable between an advanced and retracted position within the inner lumen of a cutting cannula), wherein the outer cutting needle has a cutting end and a sample opening or sample end at a distance from the cutting end (Page 10, lines 33-35—cannula has a proximal end and a distal, sharpened end including a circumferential edge), wherein the inner needle is slidable so that the tissue compartment is displaceable form the cutting end of the outer cutting needle (Page 10, line 12—first advanced position within the inner lumen) to the sample opening or sample end of the outer cutting needle (Page 10, line 10—second retracted position), and wherein the tissue collection device is arranged at the sample opening or sample end of the outer cutting needle (Page 11, lines 8-12 and 23-26—an ejector opening in the proximal part of the cannula permits access to the container cavity…the tissue sample may thus be collected from the cavity…may be collected by a suitable means of collection…such as the tissue sample cassette). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the biopsy device of Pasternak with the cutting needle arrangement of Andreasen in order to predictably improve the ability of the device to obtain multiple samples with reduced contamination risk, as the samples can be directly transferred to the sample collection compartments via the inner needle.
Claims 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pasternak in view of Andreasen as applied to claims 23-24 and 34 above, and further in view of Kim (WO 2011158782 A1). 
Regarding claim 25, Pasternak in view of Andreasen teaches a tissue collection device according to claim 24. Andreasen additionally teaches that the drum includes internal means to be displaced relative to the housing (Page 13, lines 13-16—Both the proximal and distal end of the cassette provide means of moving the ejector frame in a vertically reciprocating motion; Page 8, lines 30-33—there is preferably provided at least one firing mechanism for causing the needle and sample receiving device to be longitudinally displaced in a distal direction). However, neither Pasternak nor Andreasen teaches that these internal means may be a crankshaft. Kim teaches a crankshaft for a crank mechanism (Crankshaft 1, Fig. 1). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the tissue collection device according to Pasternak, already combined with Andreasen, with the crankshaft of Kim in order to predictably improve the ability of the system to easily displace the needle and sampling device for easier cutting and sample receiving via a driving mechanism.
Regarding claim 26, Pasternak in view of Andreasen, further in view of Kim teaches a tissue collection device according to claim 25, including wherein the crankshaft is arranged internally in the drum. However, neither Pasternak nor Andreasen teaches a tissue collection device according to claim 25, wherein the crankshaft has a first and a second opposed end journaled in the housing and a crankpin offset from the axis of rotation of the crankshaft, and wherein the crankpin is arranged in a hub of the drum. Kim teaches a crankshaft (Crankshaft 1, Fig. 1) has a first and a second opposed end journaled in the housing (Crank journals 3 on first and second opposed ends, Fig. 1) and a crankpin offset from the axis of rotation of the crankshaft (Crankpin 2 arranged to be shifted from the rotation axis). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the tissue collection device according to Pasternak, already combined with Andreasen, with the crankshaft of Kim in order to predictably improve the ability of the system to easily displace the needle and sampling device for easier cutting and sample receiving via a driving mechanism. 
Claims 29 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pasternak in view of Andreasen as applied to claims 23-24 and 34 above, and further in view of Saltsov (U.S. 20160081883 A1). 
Regarding claim 29, Pasternak in view of Andreasen teaches a tissue collection device according to claim 23, including a drum with a plurality of sample compartments which is rotated in angular steps. However, neither Pasternak nor Andreasen teaches wherein the drum is adapted to be rotated by means of spring-biased arm arranged pivotally in the housing at a first end thereof and having a second end adapted to engage a number of protrusions arranged at the periphery of the drum, and wherein each protrusion corresponds to a sample compartment. Saltsov teaches a drum is adapted to be rotated in angular steps (Paragraph 0053—selectively rotating the medication drum) by means of spring-biased arm arranged pivotally in the housing at a first end thereof (Paragraph 0053—The front cover includes a downwardly directed spring arm) and having a second end adapted to engage a number of protrusions arranged at the periphery of the drum (Paragraph 0053—the spring arm has a stop portion provided at the end which engages the inner surface of the ring that has a series of alignment pockets), and wherein each protrusion corresponds to a sample compartment (Paragraph 0054—the arrangement indexes the medication drum and the alignment pockets align the drum with the cover in one of the alignment positions).  It would have been obvious to one having ordinary skill in the art at the time of filing to combine the tissue collection device of Pasternak in view of Andreasen with the rotation means of Saltsov in order to predictably improve the ability of the device to maintain a proper index of sample compartments, such that a sample is always received to a new compartment.
Regarding claim 31, Pasternak in view of Andreasen teaches a tissue collection device according to claim 23 including a drum. Andreasen additionally teaches wherein the drum moves only in a dedicated rotational direction (Page 13, line 4-6—a mechanical interface allows stepwise rotation of the cassette…the direction of rotation is clockwise) However, neither Pasternak nor Andreasen teaches wherein the drum is prevented from rotation against a dedicated rotational direction by means of a ratchet mechanism. Saltsov teaches a ring including a series of ratchet teeth to engage with a drive member to selectively rotate a drum (Paragraph 0053). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the tissue collection device of Pasternak in view of Andreasen with the ratchet means of Saltsov in order to predictably improve the ability of the device to maintain a proper index of sample compartments, such that a sample is always received to a new compartment.
Allowable Subject Matter
Claims 21-22, 27-28, and 30  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as well as rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 21, while Pasternak teaches a tissue collection device including a carrier medium covering the bottom of a channel, there is no indication that the carrier medium should be bulged away from the bottom of the channel at any point, and Pasternak specifically notes that the construction of the sample cassette maintains the flat shape of the base of the carrier medium and prevents folding or bending (Pasternak, paragraph 0104—flat portions of the U maintain sample sheet between cassette base and cassette cover flat and prevent folding or bending). Jorgen, additionally, does not teach a carrier medium and thus gives no indication of a configuration of a carrier medium being bulged away from the bottom of the sample compartment channel.
Regarding claim 22, while Pasternak teaches a tissue collection device including a carrier medium covering the bottom of a channel, as noted above there is no indication that the carrier medium should have any non-flat shape or configuration relative to the bottom of the channel, nor is there any indication that any of the suggested forms of carrier medium of Pasternak may be preformed via stamping. Jorgen, additionally, does not teach a carrier medium and thus gives no indication of a configuration of a carrier medium being preformed via stamping. 
Regarding claim 27, while Andreasen teaches a tissue collection device including a drum with a rotation mechanism, Andreasen gives no indication that the drum should be journaled rotationally about a hub of the drum, nor does it indicate that a crankpin or other internal mechanism should be arranged in a  first groove extending diametrically in the hub. While Kim teaches a crankshaft including journaled ends and a crankpin, it also gives no indication that the crankpin should be arranged in a first groove extending diametrically in the hub of a drum. Claim 28 depends from claim 27, and thus would be similarly allowable if claim 27 were rewritten.
Regarding claim 30, while Saltsov teaches a system including a rotating wheel of compartments having corresponding protrusions, it gives no indication that any of the compartments should not have a corresponding one of said protrusions. Similarly, while Andreasen provides for an embodiment where each chamber of a drum may have outwardly visible numeric markings, it does not teach anything regarding protrusions corresponding to chambers of the drum, or that one of the chambers should not have a corresponding protrusion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALR/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791